FILED

Superior Court of Vermont

 

 

 

Environmental Division \»lUL 1 3 2010
. VERMONT
__“ _____ _SUPHGWGGHR=V===
E N T R Y O R D E R ENV|RONMENTAL D|VlSlON
Lidstone Variance & Waiver Docket No. 65-4-'10 Vtec
Project: Lidstone West Shore Road Setback/Roacl Change
Applicant: Philip Lidstone ` Municipal ZBA

As discussed on the record of the telephone conference held on ]uly 12, 2010,
both ZBA decisions appealed in this matter fail to meet the minimum requirements of
24 V.S.A. § 4464(b)(l). That section requires that ”[d]ecisions shall be issued in writing
and shall include a statement of the factual bases on Which the [ZBA] has made its
conclusions and a statement of the conclusions.”

The variance decision contains no factual findings, and although it does state

Which of the five variance criteria the ZBA concluded Were or Were not met by the '

application, the absence of underlying facts means that it fails to state the factual bases
for the ZBA’s conclusions

The Waiver decision also contains no factual findings other than that ”there is
considerable opposition, by the neighbors to moving the road.” rl`he Waiver decision
does not state the criteria in the zoning regulations for granting a Waiver, or Whether
opposition by the neighbors relates to any of the Waiver criteria. lt does not state What
the proposal is, and does not state What underlying facts led the ZBA to conclude that
the proposal Would be ”unsafe" or that it Would ”undermine the intent” of the zoning
regulations

Accordingly, the above-captioned ZBA decision is VACATED and_the matter is
hereby REMANDED to the ZBA for it to issue a decision meeting the minimum
requirements of 24 V.S.A. § 4464(b)(l).

lt Will be up to the ZBA in the first instance to decide Whether it needs to tal Clerk's Initials (\ Jk i:¥:

Copies Sent to:
Attorney Christopher T. Corsones for Appellant Philip Lidstone
Attorney James F. Carroll for Appellee Town of Tinmouth
Interested Persons Barbara Leiser and Robert Jeffrey

Page 2 0f2'

fw‘?"